40 F.3d 1246
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.PEOPLES INSURANCE OF CHINA, Plaintiff-Appellee,v.Frank BONGIOVANI;  Larry Johnson, Defendants-Appellants.PEOPLES INSURANCE OF CHINA, Plaintiff-Appellant,v.Frank BONGIOVANI;  Larry Johnson;  Miklos Varga, dba VargaInvestments, Inc.;  Valley Machinery Movers,Defendants-Appellees.
Nos. 93-55849, 93-55900.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 4, 1994.*Decided Nov. 23, 1994.

Before:  WIGGINS, KOZINSKI and THOMPSON, Circuit Judges.

ORDER

1
The judgment of the district court filed April 28, 1993 and entered April 30, 1993 is affirmed in its entirety, substantially for the reasons set forth by the district court in its Order filed April 28, 1993.


2
The parties to this appeal and cross-appeal shall bear their own respective costs.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for disposition without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4